DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-20, in the reply filed on 05/09/2022 is acknowledged. 
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 10,709,181. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent application claim 5 is merely broader than patent claim 1, in that application claim 5 recites a textile laminate and first and second sides, while patent claim 1 recites a suit and the first and second sides are specified as the interior and exterior surfaces.  As to the dependent claims: application claim 6 recites the same subject matter as patent claim 3, application claim 7 recites the same subject matter as patent claim 5, application claim 8 recites the same subject matter as patent claim 5, application claim 9 recites the same subject matter as patent claim 6, application claim 10 recites the same subject matter as patent claim 9, application claim 11 recites the same subject matter as patent claim 10, application claim 14 recites the same subject matter as patent claim 1, application claim 15 recites the same subject matter as patent claim 2, application claims 16-18 recite the same subject matter as patent claim 1, application claim 19 recites the same subject matter as patent claim 7, and application claim 20 recites the same subject matter as patent claim 8. Application claims 12 and 13 recite subject matter set forth in patent claims 11 and 12. Application claims 12 and 13 are not patentability distinct from patent claim 1 since it would be an obvious modification to orient the marks as optimal for the desired stretching.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, line 7, the recitation of the marks imparting a roughened, uneven surface “along the second side that corresponds with the first side” renders the claim indefinite.  It is unclear in what manner the roughened surface along the second side is considered to “correspond with” the first side. It appears that the roughened surface of the second side corresponds with the marks of the first side. It is suggested that the claim more clearly recite this structure, for example by specifying that the roughened, uneven surface of the second side corresponds with the marks of the first side, or corresponds with a portion of the first side which has the marks.

Allowable Subject Matter
Claims 5-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the Double Patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose textiles having elastic structures and/or uneven surface structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732